Title: To George Washington from Henry Laurens, 25 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir.
                        York Town [Pa.] 25th June 1778
                    
                    On the 23d I had the honor of presenting Your Excellency’s Letter of the 20th & last Evening of receiving one of the 22d which shall be presented this Morning.
                    Congress have been so attentive to Confederation some five or six days past, as to admit of scarcely another consideration—& have now Resolved to adjourn to Philadelphia on the 27th. I therefore judge it best to return the bearer with this acknowledgement. My Prayers & most Cordial wishes attend Your Excellency—& I remain Sir Your Excellency’s Obedient & Most humble servant
                    
                        Henry Laurens, President of Congress.
                    
                